824 A.2d 966 (2003)
375 Md. 1
ATTORNEY GRIEVANCE COMMISSION OF MARYLAND, Petitioner,
v.
James L. PRICHARD, Respondent.
No. 44, Sept. Term, 2002.
Court of Appeals of Maryland.
May 27, 2003.
ORDER
JOHN C. ELDRIDGE, Judge.
This Court having considered the Joint Petition for Indefinite Suspension by Consent filed herein pursuant to Maryland Rule 16-772, it is this 27th day of May, 2003
ORDERED, by the Court of Appeals of Maryland, that James L. Prichard be, and he hereby is indefinitely suspended by consent from the practice of law in the State of Maryland, commencing on May 1, 2003; and it is further
ORDERED, that James L. Pritchard shall not be eligible to petition this Court for reinstatement pursuant to Rule 16-781 until ninety (90) days after the effective date of the suspension; and it is further
ORDERED, that the Clerk of this Court shall strike the name of James L. Prichard from the register of attorneys in this Court, effective May 1, 2003, and shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in this State pursuant to Maryland Rule 16-772(d).